UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 7, 2009 WEIKANG BIO-TECHNOLOGY GROUP COMPANY, INC. (Exact Name of Registrant as Specified in Charter) Nevada 000-1365354 26-2816569 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) No. 365 Chengde Street, Daowai District, Harbin
